Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: tissue surface 2316 in [0333] and step 2212 in [0337].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: [0270] Line 10 should read “906” instead of “906.1” and there is an extra “The” in [0373] Line 13.  Appropriate correction is required.
The use of the term “Velcro® strap,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in Claims 1, 3, 7, and 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” is a broad, relative term and the specification provides no establishment of a range of degrees that would prove “substantially flat” or “substantially perpendicular.” Additionally, the specification provides no establishment of what a “substantially D-shaped cross-section” would entail. Assessing whether a particular arrangement meets these limitations is a subjective evaluation.

Regarding Claims 5-8, it is unclear what comprises of the “sides” claimed, which renders the claims indefinite, as it is unclear which specific component of the localization marker comprises the sides, or if the entire localization marker as a single unit comprises the sides. The claims need an establishment of a limitation, similar to the establishment of the “localization marker” in Claim 3 that comprises the specific portions claimed there.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele (US 20090221913) in view of Mittermeir et al. (US 5556410).
Regarding Claim 1, Voegele discloses a device for marking tissue, which includes a marker (10), interpreted as a localization marker, that is disposed within a delivery device (34), interpreted as a first configuration, with a working channel (35), which interpreted as a lumen, as in [0036]. Furthermore, Voegele discloses that when the marker (10) is advanced out of the delivery device’s working channel, interpreted as the second configuration being deployed outside of the lumen, the marker can have some coiling but still be generally elongated, as in [0034], interpreted as configured to curl into a partial loop. While Voegele discloses that the cross-section can be any shape in [0030], and identifies a “substantially rounded cross-sectional shape [with] at least one substantially flat-sided surface” which is understood to those skilled to approximate a D-shape, there is no specific teaching of the cross-section of the localization marker being substantially D-shaped. Yet, Mittermeir discloses a surgical needle for use in the manual location and marking of a lesion in a mass of soft tissue that has a hook-wire means (102), which includes a hook-wire member (110), interpreted as the localization marker, with a substantially D-shaped cross-section, as in Column 6 Lines 34-36. It would have been obvious to those ordinarily skilled in the art prior to the effective filing date of the claimed invention to incorporate the teachings of a Mittermeir’s D-shaped cross-section of the marker in order to “closely approximate the diameter of the delivery device” and to “maximiz[e] the structural size and integrity [...] to minimize the occurrence of breakage,” as taught by Mittermeir in the abstract.
Regarding Claim 2, Voegele does not specifically disclose a transverse cross-section, but demonstrates a transverse cross-section as in Figure 2, which shows the cross-section of the marker (10) on transverse plane.
Regarding Claim 3, Voegele discloses a distal-most portion (22), interpreted as a distal portion, a proximal-most portion (24), interpreted as a proximal portion, and the length (L) of the marker which extends between the distal-most portion (22) and the proximal-most portion (24), interpreted as the intermediate portion between the distal portion and the proximal portion, as in [0028] and shown in Figure 1. Furthermore, Voegele discloses the marker (10), which includes the length (L) can have any cross-sectional area and any cross-sectional shape, as in [0030], interpreted as the intermediate portion having a substantially D-shaped cross-section.
Regarding Claim 4, Voegele discloses the marker (10), interpreted as a localization marker, which includes the length (L), which is interpreted as the intermediate portion, is moved from the expanded position, interpreted as the first configuration inside the delivery device (34) to outside the delivery device (34), as in [0038], interpreted as the localization marker in the first configuration. Furthermore, Voegele discloses that in the expanded position, interpreted as the first configuration, the marker (10) can be generally elongated and uncoiled, interpreted as an elongate strip, as in [0034].
Regarding Claim 5, Voegele discloses all features of the inventions as substantially claimed but is not specific to the localization marker further comprising a dorsal side, a ventral side opposite the dorsal side, a first lateral side, and a second lateral side opposite the first lateral side. However, Mittermeir discloses a surgical needle for use in the manual location and marking of a lesion in a mass of soft tissue that has a hook-wire means (102), which includes a hook-wire member (110), with a substantially D-shaped cross-section, as in Column 6 Lines 34-36. The substantially D-shaped cross-section of Mittermeir inherently encompasses dorsal and ventral sides, as well as lateral sides that are opposite each other and lateral to each of the dorsal and ventral positions, due to the nature of the shape itself, as labeled in the figure below of an example D-shaped cross-section. It would have been obvious to combine the teachings of Voegele with the substantially D-shaped cross-section of Mittermeir because it maximizes the space that may be occupied the hook-wire and the hook-wire means simultaneously, as taught by Mittermeir in Column 2 Lines 54-57. 

    PNG
    media_image1.png
    182
    188
    media_image1.png
    Greyscale

Sides of D-Shaped Cross-Section

Regarding Claim 6, Voegele discloses all features of the inventions as substantially claimed but is not specific to the localization marker having a convex dorsal side. However, Mittermeir discloses a surgical needle for use in the manual location and marking of a lesion in a mass of soft tissue that has a hook-wire means (102), which includes a hook-wire member (110), with a substantially D-shaped cross-section, as in Column 6 Lines 34-36, with a substantially cylindrical side, interpreted as the convex dorsal side of the D-shape, as in Column 2 Lines 50-54. It would have been obvious to combine the teachings of Voegele with the substantially cylindrical side of Mittermeir because it maximizes the space that may be occupied the hook-wire and the hook-wire means simultaneously, as taught by Mittermeir in Column 2 Lines 54-57. 
Regarding Claim 7, Voegele discloses all features of the inventions as substantially claimed but is not specific to the localization marker having a substantially flat ventral side. However, Mittermeir discloses a surgical needle for use in the manual location and marking of a lesion in a mass of soft tissue that has a hook-wire means (102), which includes a hook-wire member (110), with a substantially D-shaped cross-section, as in Column 6 Lines 34-36, with a substantially flat side, interpreted as the flat ventral side of the D-shape, as in Column 2 Lines 50-54. It would have been obvious to combine the teachings of Voegele with the substantially flat side of Mittermeir because it maximizes the space that may be occupied the hook-wire and the hook-wire means simultaneously, as taught by Mittermeir in Column 2 Lines 54-57.
Regarding Claim 8, Voegele discloses all features of the inventions as substantially claimed but is not specific to the localization marker having a first lateral side and a second lateral side that are substantially perpendicular to the ventral side. However, Mittermeir discloses a surgical needle for use in the manual location and marking of a lesion in a mass of soft tissue that has a hook-wire means (102), which includes a hook-wire member (110), with a substantially D-shaped cross-section, as in Column 6 Lines 34-36, which inherently encompasses lateral sides that are opposite each other, due to the nature of the shape itself. Additionally, the lateral sides of Mittermeir will inherently be substantially perpendicular to the substantially flat side of Mittermeir where they meet, as in Column 2 Lines 50-54, due to the nature of the shape itself. It would have been obvious to combine the teachings of Voegele with the perpendicular lateral sides of Mittermeir because it maximizes the space that may be occupied the hook-wire and the hook-wire means simultaneously, as taught by Mittermeir in Column 2 Lines 54-57.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-F 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793